                                                                                                                  4/2/2020


                                                    THE CITY OF NEW YORK
JAMES E. JOHNSON                                  LAW DEPARTMENT                                                 LAURA IHEANACHOR
Corporation Counsel                                   100 CHURCH STREET                                      Assistant Corporation Counsel
                                                   NEW YORK, NEW YORK 10007                                          Phone: (212) 356-2368
                                                                                                                        Fax: (212) 356-3509
                                                                                                                     liheanac@law.nyc.gov

                                                                                        March 27, 2020

        BY ECF
        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                                                    Re:      Jesus Marquez v. City of New York, et al.
                                                             20-CV-00755 (AJN)

        Your Honor:

                 I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to represent defendant City of New
        York (“City”) in the above-referenced matter. Defendant City writes to respectfully request a
        ninety (90) day stay of this litigation, including all scheduled deadlines, the answer to the
        complaint on behalf of defendant City, and discovery, in light of the current pandemic. 1
        Plaintiff’s counsel has advised the undersigned that he consents to a sixty (60) day stay of this
        litigation. This is defendant City’s first request for such a stay.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
        2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
        emergency as well. Further, on March 20, 2020, Governor Cuomo signed the “New York State
        On Pause” Executive Order, mandating that all non-essential personnel stay at home. In light of
        pronouncements from government officials, associated policies, expert recommendations, and
        the citywide efforts to curb the further spread of COVID-19, the New York City Law
        1
          Plaintiff also names New York City Police Department officers Ricardo Montilla, Kirk Bishop, Matthew Ferguson,
        and Juan Collado as defendants. According to plaintiff’s counsel, defendant Ricardo Montilla was served with
        process on or about March 9, 2020. It is unclear whether the remaining individually named defendants have been
        served with process. Further, this office has made no decisions regarding the representation of these named
        defendants. Nevertheless, to the extent that any such individuals have been properly served, this office respectfully
        requests that the court sua sponte stay their responses to the complaint.
Department, along with the majority of employers in New York City, beginning on or about
March 15, 2020, increasingly transitioned its workforce to work from home status.

         Due to the fact that the aforementioned recent developments have caused (1) this Office
to reduce its in office workforce to essential employees only, (2) the state courts to halt non-
critical functions, and (3) health providers, businesses, and agencies throughout New York City
and state to overwhelming reduce their in-office workforce, there has been a significant
disruption in normal business functions that has affected the undersigned’s ability to defend this
matter. Specifically, at a minimum, the undersigned is unable to confer with and/or obtain
discovery documents from the courts, district attorney’s office, the police department, and/or
health care providers. The undersigned also notes that resolving representation, to the extent that
service of process can be effected at this time, is going to be extremely difficult as the New York
City Police Department focuses its resources on responding to the pandemic. As such, this
Office respectfully requests a ninety (90) day stay of this matter.

       Thank you for your consideration herein.

                                                            Respectfully submitted,

                                                            Laura Iheanachor /s/
                                                            Laura Iheanachor
                                                            Assistant Corporation Counsel
cc:    By ECF
       Craig William Trainor, Esq.            The Court hereby adjourns all deadlines in this matter,
       26 Broadway, Suite 2100                including those for the non-appearing Defendants, for 60
       Brooklyn, NY 10004                     days. This is without prejudice to Defendant's request for a
       Attorney for Plaintiff                 longer stay. Defendant may seek an additional stay when
                                              the 60-day stay expires.
                                              SO ORDERED.



                                                                SO ORDERED.         4/2/20




                                                                Alison J. Nathan, U.S.D.J.




                                                2
